DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by US 10,539,911 to Imazu.
Imazu teaches:
(claim 1)	A device (40) for an image forming apparatus, comprising: 
a rotator (41) having a rotation axis; 
a belt (42); 
a nip forming member (46) surrounded by the belt, the nip forming member configured to, with the rotator, pinch the belt to form a nip; 
a holder (47) holding the nip forming member; 
a first stay (441) supporting the holder, the first stay extending in a width direction (IX, Fig.8) parallel to the rotation axis; an urging member (534) urging the first stay toward the rotator; 

a connector (443) connecting the first stay to the second stay; 
wherein the first stay includes: a base portion (441) that has a first end to contact the holder and a second end being located opposite to the holder relative to the first end; and a bend portion (441a) that extends from the second end of the base portion, the bend portion being located at a first area in the width direction, and not being located at a second area in the width direction (Fig.3, holding plate 441 does not extend towards support member 48), and wherein the connector connects the first stay and the second stay at the second area (col. 10 lines 43-46).
(claim 5)	The device according to claim 1, wherein the connector extends through each of the first stay and the second stay (col. 10 lines 43-46).
(claim 6)	The device according to claim 1, wherein the second stay is configured to contact the holder (Fig.2; col. 10 line 54-59).

Claim(s) 8-11, 13-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,835,996 to Nagai.
Nagai teaches (see annotated Fig.2 below):
(claim 8)	A device (10) for an image forming apparatus comprising: 
a rotator (11) having a rotation axis; 
a belt (12); 
a nip forming member (14) surrounded by the belt, the nip forming member configured to, with the rotator, pinch the belt to form a nip; 
a holder (131) holding the nip forming member; 
a first stay supporting the holder, the first stay extending in a width direction parallel to the rotation axis; 
an urging member urging the first stay toward the rotator (see Fig. 1, col. 8 lines 41-46); 
a second stay positioned upstream of the first stay in a moving direction of the belt at the nip, the moving direction being perpendicular to the width direction; and 
a connector connecting the first stay to the second stay; 
wherein the first stay includes: 
a base portion that has a first end to contact the holder and a second end being located opposite to the holder relative to the first end, the base portion being configured to support the holder in a direction in which the base portion extends (the identified base portion is interpreted as supporting the holder 131 in at least a rotational axis direction in which they extend); and 
a bend portion that extends from the second end of the base portion, the bend portion including an upstream wall, the upstream wall extending parallel to the base portion, and 

    PNG
    media_image1.png
    485
    757
    media_image1.png
    Greyscale
[AltContent: oval]wherein the upstream wall and the second stay overlap in the moving direction.
(claim 9)	The device according to claim 8, wherein the base portion of the first stay extends in a certain direction perpendicular to each of the width direction and the moving direction, wherein the upstream wall of the first stay extends in the certain direction, and wherein the base portion faces the upstream wall in the moving direction.
(claim 10)	The device according to claim 8, wherein the upstream wall includes a first end and a second end, the first end being closer to the holder (131) than the second end, and wherein the first end of the upstream wall is farther from the holder than the first end of the base portion (as interpreted by the gap shown between the first end of the identified upstream wall, see dashed line circle in figure above).
(claim 11)	The device according to claim 8, wherein the second stay includes a base portion and an extension portion, the base portion extending parallel to the upstream wall, the extension portion extending toward the first stay from - 46 -an end of the base portion.
(claim 13)	The device according to claim 8, wherein the connector extends through each of the first stay and the second stay.
(claim 14)	The device according to claim 8, wherein the second stay is configured to contact the holder.
(claim 15)	The device according to claim 8, wherein the nip forming member includes an upstream pad (132) and a downstream pad (133), the upstream pad being located upstream of the downstream pad in the moving direction, wherein the device has a gap between the upstream pad and the downstream pad, and wherein the first end of the base portion is closer to the downstream pad than the upstream pad.
(claim 20)	The device according to claim 8, wherein the nip forming member includes a pad (133) supported by the holder, and wherein the base portion of the first stay overlaps the pad in a direction in which the base portion extends (the indicated base portion extends diagonally from top-right to bottom-left in FIG.2, thus overlapping high-pressure sliding portion 133).

Claim(s) 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0255148 to Sato.
Sato teaches:
(claim 16)	A device F for an image forming apparatus, comprising: 
a rotator Fh having a rotation axis; 
a belt Fp1; 
a nip forming member 31 surrounded by the belt, the nip forming member configured to, with the rotator, pinch the belt to form a nip; 
a holder 1 holding the nip forming member (Fig.6, [0069]); 
a first stay 11+12 supporting the holder, the first stay extending in a width direction parallel to - 47 -the rotation axis (Fig.8A, the first stay is construed as the combination of first plate 11 and second plate 12); 
an urging member 24 urging the first stay toward the rotator; 
wherein the first stay includes: 
a base portion 11a that has a first end to contact the holder and a second end being located opposite to the holder relative to the first end; and 
a bend portion 11b+12a+12b that extends from the second end of the base portion, the bend portion including an upstream wall 12a, the upstream wall extending toward the holder, and
wherein the upstream wall includes a first end and a second end, the first end being closer to the holder than the second end (Fig.3), 
wherein the upstream wall extends toward the holder, and 
wherein the first end of the upstream wall is farther from the holder than the first end of the base portion (Fig.8B).
(claim 17)	The device according to claim 16, wherein the base portion of the first stay extends in a certain direction perpendicular to each of the width direction, wherein the upstream wall of the first stay extends in the certain direction, and wherein the base portion faces the upstream wall (Fig. 3 & 8).
(claim 19)	The device according to claim 16, wherein the nip forming member includes an upstream pad (31) and a downstream pad (convex portion of downstream guide section 3 abutting the pressure belt Fp1, is construed as a downstream pad [0069]), the upstream pad being located upstream of the downstream pad in the moving direction, wherein the device has a gap between the upstream pad and the downstream pad, and wherein the first end of the base portion is closer to the downstream pad than the upstream pad.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,539,911 to Imazu, as applied to claim 1 above, in view of US 10,386,759 to Endo.
	Regarding claims 2 and 3, Imazu does not suggest a wall extending in parallel to the base portion included in the bend portion.
	Endo discloses a stay (205) including a base portion and a bend portion,
(claim 2)	wherein the bend portion includes a wall extending parallel to the base portion, and
(claim 3)	wherein the wall is located upstream of the base portion in the moving direction.
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of Imazu such that the holding member (44) is configured like the stay of Endo, for increase rigidity of the stay.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,539,911 to Imazu.
Regarding claim 4, Imazu further teaches the device according to claim 1, wherein the first stay (441) comprises a metal (col. 10 lines 31-37). Although Imazu does not explicitly disclose the bend portion bent by hemming, using such technique is deemed an matter of choice which would have been obvious to a person skilled in the art before the effective filing date of the claimed invention absent persuasive evidence that the particular technique of the claimed container was significant.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,539,911 to Imazu, as appled to claim 1 above, in view of US 10,365,596 to Tanaka.
Regarding claim 7, Imazu teaches the device according to claim 1, wherein the nip forming member includes an upstream pad (46) and a downstream pad (release part 474 is interpreted as a downstream pad in view of Fig.8), the upstream pad being located upstream of the downstream pad in the moving direction, and wherein the first end of the base portion is closer to the downstream pad than the upstream pad (Fig.2).
Imazu does not explicitly teach a gap between the upstream pad and the downstream pad.
Tanaka discloses a fixing device wherein the nip forming member includes an upstream pad (85B) and a downstream pad (85A), the upstream pad being located upstream of the downstream pad in the moving direction, wherein the device has a gap between the upstream pad and the downstream pad (Fig.13A).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the device of Imazu such that the device has a gap between the upstream pad and the downstream pad, as suggested by Tanaka’s invention, for at least the purpose of increasing nipping pressure control flexibility.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 9,835,996 to Nagai.
Regarding claim 12, Nagai further teaches the device according to claim 1, wherein the first stay comprises a metal (col. 9 lines 65-67).  Although Nagai does not explicitly disclose the bend portion bent by hemming, using such technique is deemed an matter of choice which would have been obvious to a person skilled in the art before the effective filing date of the claimed invention absent persuasive evidence that the particular technique of the claimed container was significant.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 2017/0255148 to Sato.
Regarding claim 18, Sato further teaches the device according to claim 16, wherein the first stay comprises a metal (col. 10 lines 31-37).  Although Sato does not explicitly disclose the bend portion bent by hemming, using such technique is deemed an matter of choice which would have been obvious to a person skilled in the art before the effective filing date of the claimed invention absent persuasive evidence that the particular technique of the claimed container was significant.

Response to Arguments
Applicant's arguments, page 10 filed 12/28/2021, with respect to Imazu have been fully considered but they are not persuasive.  Applicant argues, “there is no second area in the width direction where the bend portion is not located. Further, there is no connector in Imazu that connects the first stay and the second stay at a second area at a second area in the width direction where there is no bend portion”. As an area is defined two-dimensionally, the identified bend portion (vertical plate part 441b) is not located in for example an area in the width direction where horizontal plate part 441a is located; screws 443 are attached along the horizontal plate part 441a. 
Applicant's arguments, page 11 filed 12/28/2021, with respect to Nagai have been fully considered but they are not persuasive.  Applicant argues the identified base portion of Nagai does not support the holder 131 in an extending direction indicated by the line added by Applicant to annotated FIG.2.  However, Applicant fails to recognize that the base portion extends tri-dimensionally. Thus, Nagai is understood to disclose each element of claim 1 arranged as recited in the claim.
Applicant's arguments, page 13 filed 12/28/2021, with respect to Sato have been fully considered but they are not persuasive.  Applicant argues, “The upstream wall 12a of Sato does not extend towards the holder 3. Instead, the upstream wall 12a is located on the opposite side of the holder 3”.  However, broadest reasonable interpretation of the term “extends toward” does not limit the location of the upstream wall 12a to a same side of the holder 3, as Applicant seems to conclude. It is noted that such features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/              Primary Examiner, Art Unit 2852